Citation Nr: 0208039	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  01-06 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE


Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), prior 
to October 13, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to an earlier 
effective date for the grant of service connection for PTSD 
prior to October 13, 1994.


FINDINGS OF FACT

1.  The veteran filed an original claim of entitlement to 
service connection for a nervous disorder in July 1989.  

2.  In a February 1990 rating decision, the RO denied 
entitlement to service connection for a nervous disorder.  
The veteran was informed of the RO's denial in March 1990 and 
did not appeal.  

3.  In October 1994, the veteran filed an original claim for 
service connection for PTSD. 

4.  No earlier claim for service connection for PTSD is 
shown. 


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
October 13, 1994 for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than October 13, 1994, the 
date the original claim for service connection for PTSD was 
received.  The reasons and bases for the Board's decision are 
set forth below.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the appellant was 
advised and notified of the evidence necessary to establish 
an earlier effective date in the Statement of the Case (SOC) 
issued in June 2001.  The Board finds that the discussions in 
the rating decision, SOC and RO letters sent to the appellant 
during the course of the appeal have in effect informed him 
of the information and evidence that would needed to 
substantiate his claim and complied with VA's notification 
requirements.  See VCAA; 38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107 (West. Supp. 2001).
In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim, and the Board 
will proceed with appellate disposition on the merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151 (2001).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.

A report of examination or hospitalization which meets the 
requirements of 
38 C.F.R. § 3.157 (2001) will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

On October 13, 1994, the appellant submitted a VA Form 21-
4138 to the RO that contained a request for service 
connection for PTSD.  As the RO assigned an effective date of 
October 13, 1994 for the grant of service connection for 
PTSD, the initial inquiry concerns whether there was a claim 
of entitlement to service connection for PTSD filed before 
the current effective date of the grant of service connection 
in October 1994.

The appellant and his representative have strenuously argued 
that the grant of service connection should be back to July 
1989, when the appellant submitted an original claim for 
service connection for a nervous disorder which had its onset 
in 1967 during service in Vietnam.  The thrust of their 
argument is that the veteran's nervous and emotional 
problems, which first had their onset in service, were 
actually the beginning stages of PTSD.  Therefore, the July 
1989 claim was actually a claim of entitlement to service 
connection for PTSD. 

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service. However, in this instance, the appellant's initial 
claim for service connection for PTSD was not filed until 
October 1994, decades after the veteran's separation from 
service.

However, the Board notes that issue of entitlement to service 
connection specifically for PTSD was not the subject of any 
prior denial.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered.  Ephraim v. Brown, 82 
F. 3d 399, 401 (Fed. Cir. 1996) (Service connection for 
depressive neurosis versus newly diagnosed post-traumatic 
stress disorder).  It was further held that a claim based on 
the diagnosis of a new disorder, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not previously been 
diagnosed and considered.  Id. at 402.
In a subsequent precedential decision, the United States 
Court of Appeals for Veterans Claims, citing the Federal 
Circuit Court in Ephraim, supra, held that, where there has 
been a previous denial of service connection for a 
psychiatric disorder other than PTSD, a subsequent PTSD claim 
is an original claim, not a claim to reopen.  Patton v. West, 
12 Vet. App. 272, 278 (1999).  Therefore, the PTSD claim at 
issue is a new claim, although the July 1989 claim related to 
a mental disorder.  The appellant's claim of service 
connection for PTSD on October 13, 1994 was therefore 
properly considered by the RO on a de novo basis, since the 
claim for service connection for PTSD was a new claim.  
Accordingly, the Board finds no basis upon which to award an 
effective date earlier than the date of receipt of that 
claim, October 13, 1994.  See 38 U.S.C.A. § 5110(a).

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, October 13, 1994, even 
if, assuming arguendo, that the evidence of record suggests 
the appellant has had PTSD ever since service.  As stated 
above, the general effective date provisions of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).  Since the first post-service evidence of a 
diagnosis of PTSD was when the veteran was discharged from a 
VA hospital on April 16, 1996, this is the date entitlement 
arose.  The RO granted service connection even earlier, to 
October 13, 1994, the date of the claim for service 
connection for PTSD.  Nothing in the pertinent statute or 
regulations provides for any earlier date than that assigned 
by the RO.

Based on the above, the earliest date of receipt of a claim 
for service connection for PTSD is clearly October 13, 1994, 
the date the RO received notice of the appellant's intent to 
pursue a claim of entitlement to service connection for PTSD.  
There is no evidence on file that can be construed as an 
informal or formal claim prior to October 13, 1994.  See 38 
C.F.R. §§ 3.1(p), 3.151, 3.155.


ORDER

Entitlement to an effective date earlier than October 13, 
1994 for the grant of service connection for PTSD is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

